United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1776
                                   ___________

Sally Spaulding, formerly known as   *
Sally Tobelmann,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Department of Health and Human       *
Services,                            * [UNPUBLISHED]
                                     *
            Defendant,               *
                                     *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: August 4, 2005
                                Filed: August 9, 2005
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

     Sally Spaulding appeals the district court’s1 adverse grant of summary
judgment, and its adverse grant of a Federal Rule of Civil Procedure 12(b)(6) motion,

      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
in her action brought under the Rehabilitation Act of 1973 (Rehab Act). Having
conducted de novo review, see Peebles v. Potter, 354 F.3d 761, 765 (8th Cir. 2004)
(summary judgment standard of review); Ferris, Baker Watts, Inc. v. Ernst & Young,
LLP, 395 F.3d 851, 853 (8th Cir. 2005) (Rule 12(b)(6) dismissal standard of review),
we agree with the district court that Spaulding’s retaliation claims were not
administratively exhausted, see Wallin v. Minn. Dep’t of Corr., 153 F.3d 681, 688
(8th Cir. 1998), cert. denied, 526 U.S. 1004 (1999); and that the Social Security
Administration met its duty under the Rehab Act by restructuring Spaulding’s job,
see Peebles, 354 F.3d at 767. Spaulding cannot seek reversal by asserting ineffective
assistance of counsel. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988)
(defendant has no constitutional or statutory right to effective assistance of counsel
in civil case).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-